Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to Applicant’s amendment filed on December 28, 2021. Claims 1-20 are pending and will be considered for examination.

Response to Arguments
I.	Objection to the Claims
Applicant’s amendment to the claims is sufficient to overcome Examiner’s objection to the claims. The objection to claim 20 is withdrawn. 

II.	Double Patenting
The terminal disclaimer filed on December 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,839,436 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded. 

III.	Claim Rejections - 35 USC § 101
Applicant’s arguments filed December 28, 2021 with respect to claims rejected under 35 USC § 101 have been fully considered but they are not persuasive.
Applicant begins by arguing (middle of page 7) that “The features of claim 1 recited above provide an improvement to the practical application of solar grid design by leveraging multiple existing data sources and SPV and SPV/S economic optimization and sizing analytics to automatically determine the most optimal SPV or SPC/S system size for a home or business”, citing Specification para [0045] as evidence of the alleged improvement. Examiner 
Applicant then argues that the pending claims are analogous to Amdocs. Examiner disagrees, and has excerpted the following from Amdocs to show the differences: 

“In this case, the claims are much closer to those in BASCOM and DDR Holdings than those in Digitech, Content Extraction, and In re TLI Commc'ns. Indeed, even if we were to agree that claim 1 is directed to an ineligible abstract idea under step one, the claim is eligible under step two because it contains a sufficient 'inventive concept.' Claim 1 requires "computer code for using the accounting information with which the first network accounting record is correlated to enhance the first network accounting record."' 065 patent at 16:12-14. In Amdocs I, we construed "enhance" as being dependent upon the invention's distributed architecture. 761 F.3d at 1338-40 (quoting '065 patent at 7:51-57, 10:45-50 , 7:7-8 ). We construed "enhance" as meaning "to apply a number of field enhancements in a distributed fashion." Id. at 1340 . We took care to note how the district court explained that "[i]n this context, 'distributed' means that the network usage records are processed close to their sources before being transmitted to a centralized manager." Id. at 1338 . And we specifically approved of the district court's "reading the 'in a distributed fashion' and the 'close to the source' of network information requirements into the term 'enhance.'" Id. at1340 .
As explained by the patent, this distributed enhancement was a critical advancement over the prior art:
Importantly, the distributed data gathering, filtering and enhancements performed in the system 100 enables load distribution. Granular data can reside in the peripheries of the system 100, close to the information sources. This helps avoids [(sic)] reduce congestion in network bottlenecks but still allows the data to be accessible from a central location. In previous systems, all the network information flows to one location, making it very .
'065 patent at 4:33-42. “ 


That is, the court in Amdocs based its decision on the fact that the claims contained a sufficient inventive concept because the limitation “enhance” in the claims was interpreted to mean “in a distributed fashion” and “close to the source”. The court noted support from the patent disclosure for this improvement including “enables load distribution”, “reduce congestion in network bottlenecks but still allows the data to be accessible from a central location”, and obviating the need for “huge databases”. However, unlike Amdocs, there is no evidence of such an improvement in the pending claims, nor any corresponding support from Applicant’s specification. 
Applicant also argues three specific points of comparison to Amdocs:
(i) the claims are “narrowly drawn to not preempt any and all generic enhancement of data in a similar system”; 
(ii) the claims do not “merely combine the components in a generic manner”; and 
(iii) “the features are arranged to provide an improved solar grid design tool specific to solar energy grids”. 
In support of this argument, Applicant lists limitations reciting the abstract idea. Examiner does not find this argument persuasive for the following reasons:
(i) The Federal Circuit has held the following: “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility...Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework...preemption concerns are fully addressed and made moot.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 2015 U.S. App. LEXIS 9855, 17-18 (Fed. Cir. June 12, 2015). In the instant Application, the claims are directed 
(ii) Applicant asserts that the elements do not merely combine the components in a generic manner, however Applicant’s support of this argument is to simply list the limitations that recite the abstract idea. Whether or not the limitations of the abstract idea are combined in a generic manner is not relevant to the 35 USC § 101 analysis. Therefore, this aspect of Applicant’s argument is not persuasive. 
(iii) Applicant has not provided any evidence of “an improved solar grid design tool” except to list the limitations that recite the abstract idea. Therefore under the same analysis as (ii) above, this aspect of Applicant’s argument is not persuasive. 

Next Applicant argues (middle of page 8) that, unlike Electric Power Group, the pending claims recite “a new type and combination of information (e.g., a base case economic model, an objective function model and one or more constraints for the virtual energy system), and a new techniques for analyzing the information using inventive programming by calculating a size of the virtual energy system that achieves an objective function described by the objective function model using the one or more constraints by comparing an economic model of the virtual energy system with the base case economic model”. Examiner disagrees with this analysis. The “base case economic model”, “objection function model”, and “constraints for the virtual energy system” are part of the abstract idea that are recited generically. They are therefore not additional elements that integrate the judicial exception into a practical application under Step 2A Prong 2 or amount to significantly more than the judicial exception under Step 2B. As a result, Examiner does not find this argument persuasive. 



IV.	Claim Rejections - 35 USC § 103
Applicant’s arguments filed December 28, 2021 with respect to claims rejected under 35 USC § 103 have been fully considered, but are not persuasive. The rejection under 35 USC § 103 is maintained. 
Applicant begins by arguing (top of page 9) that McClure does not disclose “calculating, by the computing device, a size of the virtual energy system that achieves an objective function described by the objective function model using the one or more constraints by comparing an economic model of the virtual energy system with the base case economic model” because McClure “assumes that the size of the solar PV power plant is an input provided by the user”. Examiner disagrees. Specifically, Applicant argues “More particularly, McClure disclosed that user input into his system could include a size of a solar power plant” (emphasis added). Examiner agrees that the input could include a size of a solar plant - but size is not required as an input. In support of this argument, Applicant cites from para [0077] and [0148]. Para [0077] gives one example of a case where a feasibility study (as opposed to output specifications) can be generated based on “site location and size of a solar power plant”. Para [0148] gives an example where one of the inputs could include “the size of the potential site for the solar PV power plant” - here, the fact that the input could include a size, but that it is not required is indicated the phrase “perhaps inputs such as . . . or the size of the potential site”. That is, the “or” indicates that the size is not required. In addition, Examiner notes that the “size of the potential site” can be different than claimed [size of the virtual energy system]. That is the “size of the potential site” is the land allocated to the solar power plant, and claimed [size of the virtual energy system] could be a number of other things, including the size and number of solar panels. 
Further, Examiner notes some additional portions of McClure that clarify the issue: 
The system design object (405) can begin with some basic input information such as the location, and perhaps inputs such as amount of investment, amount of energy to be or the size of the potential site for the solar PV power plant (para [0148] lines 1-5). Emphasis added. 

Examiner notes that para [0148] states that the “system design object (405) can begin with some basic input information such as” location, amount of investment, amount of energy to be produced, return on investment, or the size of the potential site” (emphasis added). Again, this confirms that the size of the potential site could be an input, but the input could also be any of the other “basic input information” listed (i.e., location, amount of investment, amount of energy to be produced, return on investment) without including size as an input. 
Another example is given by fig 2 in conjunction with para [0149]. Fig 2 shows an input interface which includes input data for “Location”, “Array Parameters”, and “Structural Inputs” (center column of figure), and “PV Design Inputs” (right column of figure). Examiner notes that although one of the Inputs under “PV Design Inputs” is “Choose Modules”, there is no input to specify the number of modules. Under broadest reasonable interpretation, claimed [size of the virtual energy system] is read on by outputting a number of solar modules where the user specifies the type of solar module as an input. Further, para [0149] states: 

Other initial input criteria could be the module type, inverter type, and the number of modules that belong in a single string, although these are not mandatory. This function and all remaining design functions update relevant fields of the design object, set various values in the simulation, and add information to the report (if desired) (para [0149] lines 1-6). Emphasis added. 

Therefore, even the fields that are shown in fig 2 “PV Design Inputs” section (i.e., “module type, inverter type, and the number of modules that belong in a single string”) are not mandatory. 
	Finally, para [0035] lines 1-2 recite “The output specifications provide detailed information regarding one or more types and numbers of solar panels” – and, as previously stated, outputting of a type and number of solar panels discloses claimed [size of the virtual energy system]. 

	Applicant then argues, in regards to Pryor, “There is no disclosure, however, regarding a "base case economic model" or "calculating, by the computing device, a size of the virtual energy system that achieves an objective function described by the objective function model using the one or more constraints by comparing an economic model of the virtual energy system with the base case economic model”. Examiner disagrees. 
First, regarding “base case economic model”, Examiner notes that Applicant’s disclosure does not define “a base case economic model” (for example, neither the word “base” nor the word “case” appears in Applicant’s Specification). In addition, a search of PE2E found no results for the term “base case economic model” other than Applicant’s own patent publications. As a result, under broadest reasonable interpretation, the utility usage information described in Pryor fig 3A elements 302 and 304, col 18 line 46 - col 19 line 39 teaches claimed [base case economic model]. 
Next, regarding "calculating, by the computing device, a size of the virtual energy system that achieves an objective function described by the objective function model using the one or more constraints by comparing an economic model of the virtual energy system with the base case economic model” – Examiner does not claim that Pryor teaches this entire limitation, but rather teaches “calculating, by the computing device, a size of the virtual energy system ... by comparing an economic model of the virtual energy system with the base case economic model (fig 4A elements 402-408, col 7 line 50 ~ col 8 line 3, and col 27 line 5 - col 29 line 29 (especially col 27 lines 25-38)). To further clarify, Examiner interprets “best financial outcome” in col 27 line 38 to teach claimed [comparing an economic model of the virtual energy system with 
 Therefore, Applicant’s arguments that Pryor does not teach "base case economic model" or "calculating, by the computing device, a size of the virtual energy system that achieves an objective function described by the objective function model using the one or more constraints by comparing an economic model of the virtual energy system with the base case economic model” are unpersuasive. 
The 35 USC § 103 rejection is maintained. 




















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-19 are directed to a method, which is a process. Therefore, claims 1-19 are directed to one of the four statutory categories of invention. Claim 20 is directed to a system, which is a machine. Therefore, claim 20 is directed to one of the four statutory categories of invention. 

Step 2A
Claim 1:
The claim recites generating a base case economic model for a virtual energy system, the base case economic model based at least in part on a location of the virtual energy system; generating an objective function model and one or more constraints for the virtual energy system; calculating a size of the virtual energy system that achieves an objective function described by the objective function model using the one or more constraints by comparing an economic model of the virtual energy system with the base case economic model; performing a simulation of the virtual energy system based on the calculated size; generating a virtual energy system configuration based at least in part on results of the simulation; and generating based on the virtual energy system, data for building a real-world version of the virtual energy system.

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of configuring a virtual energy system using economic models. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. 
Dependent claims 2-19 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1-19 recite the additional elements of a computing device. The computer system component steps are recited at a high-level of generality (i.e., a computing device) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-19 are not integrated into a practical application based on the same analysis as for claim 1 above.

Claim 20:
The claim recites generating a base case economic model for a virtual energy system, the base case economic model based at least in part on a location of the virtual energy system; generating an objective function model and one or more constraints for the virtual energy system; calculating a size of the virtual energy system that achieves an objective function 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of configuring a virtual energy system using economic models. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 20 recites the additional elements of a system comprising: one or more processors; memory storing instructions that when executed by the one or more processors, cause the one or more processors to perform operations. The computer system component steps are recited at a high-level of generality (i.e., a computing system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
Claims 1-19 recite the additional elements of a computing device. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claim 20 recites the additional elements of a system comprising: one or more processors; memory storing instructions that when executed by the one or more processors, cause the one or more processors to perform operations. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi). 















Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.















Claims 1-4, 6-10, 13-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McClure et al (US 2015/0331972) (“McClure”) in view of Pryor (US 9,934,334) (“Pryor”). 

Claim 1: McClure discloses a method (claim 1 line 21) comprising: . . . generating, by the computing device, an objective function model and one or more constraints for the virtual energy system (para [0037] lines 4-14; see also para [0078] lines 1-14, para [0116] lines 1-6, and para [0118] lines 1-15); calculating, by the computing device, a size of the virtual energy system that achieves an objective function described by the objective function model using the one or more constraints (para [0034] line 1 – [0035] line 15; see also [0031] lines 1-21, and para [0257] lines 1-16) . . . ; performing, by the computing device, a simulation of the virtual energy system based on the calculated size para ([0151 line 1 – para [0152] line 13); generating, by the computing device, a virtual energy system configuration based at least in part on results of the simulation (para [0152] line 1 – para [0155] line 16; see also para [0286] lines 1-11); and generating, by the computing device and based on the virtual energy system, data for building a real-world version of the virtual energy system (para [0035] lines 1-15).  
McClure fails to explicitly disclose generating, by a computing device, a base case economic model for a virtual energy system, the base case economic model based at least in part on a location of the virtual energy system; . . . calculating, by the computing device, a size of the virtual energy system . . . by comparing an economic model of the virtual energy system with the base case economic model. However, Pryor does teach generating, by a computing device, a base case economic model for a virtual energy system, the base case economic model based at least in part on a location of the virtual energy system (fig 3A elements 302 and 304, col 18 line 46 – col 19 line 39) . . . ; calculating, by the computing device, a size of the virtual energy system . . . by comparing an economic model of the virtual energy system (fig 4A elements 402-408, col 7 line 50 – col 8 line 3, and col 27 line 5 – col 29 line 29 (especially col 27 lines 25-38). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Pryor into the invention of McClure. One of ordinary skill in the art would have been motivated to do so because Pryor teaches the benefit of “an exemplary optimal size evaluation by the solar energy system design computing system when an objectives variable relates to max savings” (col 5 lines 5-7). 
In addition, it would have been recognized that applying the known technique of generating, by a computing device, a base case economic model for a virtual energy system, the base case economic model based at least in part on a location of the virtual energy system; and calculating, by the computing device, a size of the virtual energy system by comparing an economic model of the virtual energy system with the base case economic model, as taught by Pryor, to the teachings of McClure, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 2: The cited prior art teaches the method of claim 1, and McClure further discloses wherein the virtual energy system is one of a virtual solar photovoltaics (SPV) system (abstract lines 1-3), solar photovoltaics with storage (SPV/S) system (para [0080] lines 12-19), or other distributed energy resources system.  

Claim 3: The cited prior art teaches the method of claim 1, and McClure further discloses wherein the objective function model comprises a data model (para [0272] lines 1-15), the one or more constraints (para [0032] lines 1-14) technology purchase (para [0118] lines 1-15; and Table 1 line 1 “PV Modules  Costs, efficiency as a function of wavelength” (see page 10)) or energy costs and loads (para [0118] lines 1-15; and APPENDIX – rows labeled: “R(i)  Residential Spot rate at hour I” and “CDC  DC Capacity in kW” (see page 26)).  

Claim 4: The cited prior art teaches the method of claim 3, and McClure further discloses wherein the data model includes time-varying atmospheric data (para [0272] lines 1-15).  

Claim 6: The cited prior art teaches the method of claim 1. McClure fails to explicitly disclose wherein the base case economic model is generated using energy purchased from an electrical utility to supply a load at rates or tariffs charged by the electric utility for the location of the virtual energy system. However, Pryor does teach wherein the base case economic model is generated using energy purchased from an electrical utility to supply a load at rates or tariffs charged by the electric utility for the location of the virtual energy system (col 24 lines 4-36 and col 35 line 46 – col 36 line 13). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Pryor into the invention of McClure. One of ordinary skill in the art would have been motivated to do so because generating the base case economic model using energy purchased from an electrical utility to supply a load at rates or tariffs charged by the electric utility for the location of the virtual energy system results in a more accurate base case economic model than using average (e.g., non-location-specific) energy rates and tariffs, as energy rates and tariffs vary significantly by location. 
In addition, it would have been recognized that applying the known technique of generating the base case economic model using energy purchased from an electrical utility to supply a load at rates or tariffs charged by the electric utility for the location of the virtual energy, as taught by Pryor, to the teachings of McClure, would have yielded predictable results because 

Claim 7: The cited prior art teaches the method of claim 1, and McClure further discloses wherein the objective function comprises at least one energy cost minimization (para [0034] lines 1-5), carbon dioxide emission minimization, resilience improvement, reliability improvement (para [0251] lines 1-18, particularly lines 10-12 “optimized with respect to a optimization parameter such as efficiency, reliability”) or redundancy improvement.  

Claim 8: The cited prior art teaches the method of claim 1, and McClure further discloses wherein the objective function model incorporates one or more technologies configured to operate within one or more physical operating boundaries and one or more financial constraints (para [0032] lines 1-14, para [0036] lines 1-16, para [0112] lines 1-10, para [0142] lines 1-18, and para [0250] lines 1-19).  

Claim 9: The cited prior art teaches the method of claim 8, and McClure further discloses wherein the one or more physical operating boundaries include a maximum rated electrical current carrying capacity of power delivery equipment that make up an electrical circuit of the virtual energy system (para [0036] lines 1-16, especially “a limitation imposed by the amount of grid electrical power” (lines 5-6), para [0129] 1-12, especially “maximum input voltage and current” (lines 7-8), para [0250] lines 1-19, especially “a limitation imposed by the amount of grid electrical power” (lines 5-6)).  

Claim 10: The cited prior art teaches the method of claim 8, and McClure further discloses wherein the one or more physical operating boundaries are calculated by the simulation and include at least one of power flow (para [0127] lines 1-15, especially “maximum power current” (lines 13-14)), transient stability, short circuit (para [0127] lines 1-15, especially “short-circuit current” (line 13)), energy losses or loading of power delivery equipment that make up an electrical circuit of the virtual energy system (para [0036] lines 1-16, especially “a limitation on the maximum losses due to electrical components” (lines 12-13), and para [0163] lines 1-16, especially “electrical losses are not within the acceptable range” (line 14)).  

Claim 13: The cited prior art teaches the method of claim 1, and McClure further discloses wherein the data for building a real-world version of the virtual energy system includes a bill of materials (BOM) (para [0035] lines). 

Claim 14: The cited prior art teaches the method of claim 1, and McClure further discloses further comprising: automatically generating one-line or three-line electrical drawings based on the virtual energy system design (para [0035] lines). 

Claim 16: The cited prior art teaches the method of claim 1, and McClure further discloses wherein the objective function comprises a combination of technologies to supply energy services required at the location (para [0034] lines 1-23 where “DC wiring”, “electrical components”, “structural components” disclose claimed [combination of technologies]; see also para [0116] lines 1-11 “support and the options of inverter”, and para [0240] lines 1-18 “DC wiring” and “AC wiring”) and to minimize costs (para [0034] lines 1-6 “minimum total capital cost”; see also para [0240] lines 1-18 “minimize the total DC wiring volume or the total DC wiring cost” and “minimize the total volume or total cost of AC wiring”) or carbon dioxide emissions, improve resilience, improve reliability or improve redundancy. 

Claim 18: The cited prior art teaches the method of claim 1, and McClure further discloses further comprising: automatically generating a cost-optimal size for solar panels, storage technology or other distributed energy technologies (para [0034] line 1 – para [0035] line 15); and automatically generating operation logic or dispatch for the storage technology or other distributed energy technologies (para [0010] lines 1-11, para [0056] lines 1-8, para [0173] lines 1-10, and para [0206] lines 1-18). 

Claim 19: The cited prior art teaches the method of claim 1, and McClure further discloses wherein the simulation is a power flow simulation (para [0286] lines 1-11 “power simulation”; see also para [0152] lines 1-13, para [0158] lines 1-9, and para [0163] lines 1-16).  

Claim 20: McClure discloses a system comprising: one or more processors; memory storing instructions that when executed by the one or more processors, cause the one or more processors to perform operations comprising (para [0309] line 1 – para [0310] line 9). . . . generating an objective function model and one or more constraints for the virtual energy system (para [0037] lines 4-14; see also para [0078] lines 1-14, para [0116] lines 1-6, and para [0118] lines 1-15); calculating a size of the virtual energy system that achieves an objective function described by the objective function model using the one or more constraints (para [0034] line 1 – [0035] line 15; see also [0031] lines 1-21, and para [0257] lines 1-16) . . . ; performing a simulation of the virtual energy system based on the calculated size ([0151 line 1 – para [0152] line 13); generating a virtual energy system configuration based at least in part on results of the simulation (para [0152] line 1 – para [0155] line 16; see also para [0286] lines 1-11); and  generating, based on the virtual energy system, data for building a real-world version of the virtual energy system (para [0035] lines 1-15). 
(fig 3A elements 302 and 304, col 18 line 46 – col 19 line 39) . . . ; calculating a size of the virtual energy system . . . by comparing an economic model of the virtual energy system with the base case economic model (fig 4A elements 402-408, col 7 line 50 – col 8 line 3, and col 27 line 5 – col 29 line 29 (especially col 27 lines 25-38). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Pryor into the invention of McClure. One of ordinary skill in the art would have been motivated to do so because Pryor teaches the benefit of “an exemplary optimal size evaluation by the solar energy system design computing system when an objectives variable relates to max savings” (col 5 lines 5-7). 
In addition, it would have been recognized that applying the known technique of generating a base case economic model for a virtual energy system, the base case economic model based at least in part on a location of the virtual energy system; and calculating a size of the virtual energy system by comparing an economic model of the virtual energy system with the base case economic model, as taught by Pryor, to the teachings of McClure, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 



Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McClure et al (US 2015/0331972) (“McClure”) in view of Pryor (US 9,934,334) (“Pryor”) in view of Lin et al (US 2017/0140077) (“Lin”). 

Claim 5: The cited prior art teaches the method of claim 4, and McClure further discloses wherein the time-varying atmospheric data includes future forecasted or annular solar irradiance (para [0272] lines 1-15). 
McClure fails to explicitly disclose wherein the time-varying atmospheric data includes . . . temperature data, and efficiency and power output ratings for solar panels. However, Lin does teach wherein the time-varying atmospheric data includes . . . temperature data, and efficiency and power output ratings for solar panels (para [0016] line 1 – para [0017] line 13, para [0020] lines 1-11, para [0032] lines 1-10, and para [0050] lines 1-24). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lin into the invention of McClure. One of ordinary skill in the art would have been motivated to do so because Lin teaches: 
Accordingly, in the method for assessing the efficiency of the power generation system provided by this disclosure, for a assessed target site having no environmental sensors deployed, by analyzing the weather-related factor of one or more potential power generation sites and the operation parameter of the power generation system of the power generation system at one or more potential power generation sites, the weather-related factor that affects the efficiency of the power generation system at the assessed target site can be estimated in real-time. For example, the efficiency of the solar panel of the solar power generation plant can be assessed, which can increase the reliability of the power generation system, reduce the cost for building the environmental sensors and control the labor cost and the material cost for maintaining the system device (para [0059] lines 1-15).

In addition, it would have been recognized that applying the known technique of using time-varying atmospheric data including temperature data, and efficiency and power output ratings for solar panels, as taught by Lin, to the teachings of McClure, would have yielded 

Claim 17: The cited prior art teaches the method of claim 1, and McClure further discloses wherein the atmospheric data is time-varying and includes solar irradiance . . . at specified time steps (para [0127] lines 1-15 and para [0272] lines 1-15). 
McClure fails to explicitly disclose wherein the atmospheric data is time-varying and includes . . . wind speed, and temperature data at specified time-steps. However, Lin does teach wherein the atmospheric data is time-varying and includes . . . wind speed, and temperature data at specified time-steps (para [0016] line 1 – para [0017] line 13, para [0020] lines 1-11, para [0032] lines 1-10, and para [0050] lines 1-24). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lin into the invention of McClure. One of ordinary skill in the art would have been motivated to do so because Lin teaches: 
Accordingly, in the method for assessing the efficiency of the power generation system provided by this disclosure, for a assessed target site having no environmental sensors deployed, by analyzing the weather-related factor of one or more potential power generation sites and the operation parameter of the power generation system of the power generation system at one or more potential power generation sites, the weather-related factor that affects the efficiency of the power generation system at the assessed target site can be estimated in real-time. For example, the efficiency of the solar panel of the solar power generation plant can be assessed, which can increase the reliability of the power generation system, reduce the cost for building the environmental sensors and control the labor cost and the material cost for maintaining the system device (para [0059] lines 1-15).

In addition, it would have been recognized that applying the known technique of using atmospheric data that is time-varying and includes wind speed, and temperature data at specified time-steps, as taught by Lin, to the teachings of McClure, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McClure et al (US 2015/0331972) (“McClure”) in view of Pryor (US 9,934,334) (“Pryor”) in view of Hancock et al (US 10,025,337) (“Hancock”). 

Claim 11: The cited prior art teaches the method of claim 8. McClure fails to explicitly disclose wherein the one or more physical operating boundaries include an allowable voltage drop, short circuit, harmonics, reliability, or transient stability at each node in an electrical network of the virtual energy system in two-dimensions or three-dimensions. However, Hancock does teach wherein the one or more physical operating boundaries include an allowable voltage drop (col 22 line 55 – col 23 line 23 and col 56 lines 62-67), short circuit, harmonics (col 22 line 55 – col 23 line 23), reliability (col 9 lines 21-57), or transient stability at each node (col 9 lines 21-32, col 10 lines 4-12, and col 38 lines 4-15) in an electrical network of the virtual energy system in two-dimensions or three-dimensions (fig 15 elements 1502-1512). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hancock into the invention of McClure. One of ordinary skill in the art would have been motivated to do so because Hancock teaches: 
It is appreciated that managing additional power needs can be extremely costly when building new data centers or adding new capital equipment. Before a user takes on this large cost, it is desirable for them to ensure that the equipment currently located in the data center is utilized to the maximum potential. One example of utilizing the data center to its maximum potential includes utilizing all PDUs, racks, circuit breakers to their capacity before adding new ones. Further, utilizing the data center to its maximum potential can be problematic when users responsible for adding new capacity, for example IT personnel, are not the same users operating the facility and managing the electrical system needs (col 44 lines 4-16).

In addition, it would have been recognized that applying the known technique of using one or more physical operating boundaries including an allowable voltage drop, short circuit, harmonics, reliability, or transient stability at each node in an electrical network of the virtual . 




















Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McClure et al (US 2015/0331972) (“McClure”) in view of Pryor (US 9,934,334) (“Pryor”) in view of Fife (US 10,592,833) (“Fife”). 

Claim 12: The cited prior art teaches the method of claim 8. 
McClure fails to explicitly disclose wherein the one or more financial constraints include a maximum payback period or investment time horizon. However, Fife does teach wherein the one or more financial constraints include a maximum payback period or investment time horizon (col 17 lines 34-47).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Fife into the invention of McClure. One of ordinary skill in the art would have been motivated to do so because using one or more financial constraints including a maximum payback period or investment time horizon allows the user to have more financial certainty (e.g., the user knows that no further payments will be required after the maximum payback period – and therefore can make concrete plans for future use of funds that were not available during the payback period). 
In addition, it would have been recognized that applying the known technique of using one or more financial constraints including a maximum payback period or investment time horizon, as taught by Fife, to the teachings of McClure, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 




Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McClure et al (US 2015/0331972) (“McClure”) in view of Pryor (US 9,934,334) (“Pryor”) in view of Jereminov et al (2018/0158152) (“Jereminov”). 

Claim 15: The cited prior art teaches the method of claim 1. McClure fails to explicitly disclose further comprising: automatically generating a static snap-shot, quasi-static, time-series, time-domain, or frequency domain power system simulation model of the virtual energy system to obtain power system constraints for the one or more physical operating boundaries. However, Jereminov does teach further comprising: automatically generating a static snap-shot, quasi-static, time-series, time-domain, or frequency domain power system simulation model of the virtual energy system to obtain power system constraints for the one or more physical operating boundaries (para [0204] lines 1-13; see also para [0066] lines 1-18 and para [0068] lines 1-19).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jereminov into the invention of McClure. One of ordinary skill in the art would have been motivated to do so because automatically generating a static snap-shot, quasi-static, time-series, time-domain, or frequency domain power system simulation model of the virtual energy system to obtain power system constraints for the one or more physical operating boundaries provides a quantitative data-driven determination/verification of the power system constraints for the one or more physical operating boundaries. 
In addition, it would have been recognized that applying the known technique of automatically generating a static snap-shot, quasi-static, time-series, time-domain, or frequency domain power system simulation model of the virtual energy system to obtain power system constraints for the one or more physical operating boundaries, as taught by Jereminov, to the . 

















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625